Order entered May 8, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00574-CV

                     IN RE PATRICK BERNARD INGRAM, Relator

               Original Proceeding from the Criminal District Court No. 4
                                 Dallas County, Texas
                        Trial Court Cause No. W01-01902-K(A)

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE